Citation Nr: 0027098	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  99-08 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to basic eligibility for Dependents' 
Educational Assistance (DEA) under Chapter 35, Title 38, 
United States Code.

3. Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to May 
1975.  He died in February 1998.  The appellant is the 
veteran's ex-wife and custodian of their children on whose 
behalf this claim is filed.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

For reasons which will become apparent, the issues of 
entitlement to DEA and death pension benefits will be 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1. The veteran's death certificate shows that he died in 
February 1998.  His immediate cause of death is listed as 
probable edema/pulmonary hemorrhage due to or as a 
consequence of probable bacterial endocarditis due to or 
as a consequence of aortic valve 
vegetation/ulceration/sequelae of rheumatic fever.  
Congenital bicuspid aortic valve is noted as a condition 
which contributed to death but did not result in the 
underlying cause.

2. Evidence of a plausible claim of service connection for 
the cause of the veteran's death has been submitted.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991); Ramey v. Brown, 9 Vet. App. 40 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria:  The threshold question to be answered in the 
appellant's claim is whether she has presented evidence of a 
well-grounded claim.  Under the law, a person who submits a 
claim for benefits shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  A 
well-grounded claim is one that is plausible, capable of 
substantiation, or meritorious on its own.  38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  A 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application must fail and there is no further duty to assist 
the appellant in the development of her claim.  38 U.S.C.A. § 
5107.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  When a disability is not initially 
manifested during service or within an applicable presumptive 
period, service connection may nevertheless be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  See 38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1999).  In cases where the veteran 
was not service-connected for any disability during his 
lifetime, service connection for cause of death may be 
established where the evidence shows that the disability was 
incurred in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

The quality and quantity of the evidence required to meet the 
statutory burden of establishing a well-grounded claim will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  A well-grounded claim 
for service connection for the cause of the veteran's death 
consists of (1) evidence of the veteran's death, (2) evidence 
of incurrence or aggravation of a disease or injury in 
service, and (3) competent medical evidence of a nexus 
between the in-service injury or disease and the veteran's 
death.  See Carbino v. Gober, 10 Vet. App. 507 (1997).  For 
the purpose of determining whether a claim is well grounded, 
the credibility of the evidence is presumed.  See Robinette 
v. Brown, 8 Vet. App. 69, 75 (1995).

The credibility of the evidence presented in support of a 
claim is generally presumed when determining whether it is 
well grounded.  See Beck v. West, 13 Vet. App. 535 (2000) 
(holding that, at well-groundedness stage, Board may not 
weigh credibility of evidence submitted in support of claim); 
Elkins v. West, 12 Vet. App. 209, 219 (1999) (en banc) 
(citing Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995)).  
In Harth v. West, 14 Vet. App. 1 (2000), the Court emphasized 
that in analysis of the well groundedness of a claim, only 
the evidence in support of a service-connection claim is to 
be considered when determining whether it is well grounded.  
See Arms v. West, 12 Vet. App. 188, 195 (1999), overruled in 
part on other grounds by Kessel v. West, 13 Vet. App. 9 
(1999) (en banc).

Factual Background:  The veteran's death certificate shows 
that he died in February 1998.  His immediate cause of death 
is listed as probable edema/pulmonary hemorrhage due to or as 
a consequence of probable bacterial endocarditis due to or as 
a consequence of aortic valve vegetation/ulceration/sequelae 
of rheumatic fever.  Congenital bicuspid aortic valve is 
noted as a condition which contributed to death but did not 
result in the underlying cause.

During his lifetime, the veteran was service-connected for 
rheumatoid arthritis.  Additionally, subsequent to his death, 
based on VA treatment records, service connection for total 
right hip arthroplasty was established as secondary to the 
veteran's service connected rheumatoid arthritis.

The veteran's heart was clinically evaluated as normal on his 
September 1971 enlistment examination.  Upon admission for 
evaluation of a fever of unknown origin while serving in 
Thailand in November 1972, examination of the heart revealed 
PMI (point of maximal impulse) in the 4th intercostal space 
within the mid-clavicular line and a grade I-II/VI systolic 
ejection murmur, loudest along the upper right sternal border 
and also heard at the apex.  During the course of 
hospitalization, examiners noted a tentative diagnosis of 
either subacute bacterial endocarditis despite negative blood 
cultures or disseminated tuberculosis.  At the time of 
discharge, in February 1973, the diagnoses were collagen-
vascular disease, type not determined, manifested by fever, 
polyarthritis, headache, and positive serum antinuclear 
factor - probable seronegative rheumatoid arthritis or 
systemic Lupus Erythematosus.  

In September 1974, the veteran was referred to Clark Air 
Force Base in the Philippines for evaluation of rash, fever, 
sweats, and joint aches.  The diagnosis was seronegative 
rheumatoid arthritis, suspected, not proven.  

Later in September 1974, the veteran was subsequently 
evacuated to Madigan Army Medical Center in Tacoma, 
Washington, for evaluation because it was felt that a 
complete rheumatology evaluation was indicated due to his 
recurrent arthritis and the obscure basis for it.  The 
clinical record reflects that the veteran had a history of 
experiencing similar illness at age 3 and 7.  Cardiovascular 
examination revealed a regular rhythm with no murmur or 
gallop noted.  The Rheumatology Service felt that the veteran 
represented a form of juvenile rheumatoid arthritis.  The 
diagnosis was asymmetrical arthritis, probable juvenile 
rheumatoid arthritis variant.  

The veteran's February 1975 report of Medical Evaluation 
Board noted diagnoses of juvenile rheumatoid arthritis, 
secondary syphilis, and dyshidrosis of the foot.  It was 
determined that the juvenile rheumatoid arthritis was EPTS 
(existed prior to service) with service aggravation; however, 
the EPTS factor was not ascertainable.

VA compensation and pension examination reports, dated in 
June 1976, August 1978, and January 1998, reflect that the 
veteran underwent orthopedic evaluations for rheumatoid 
arthritis.  

A December 1980 report of VA examination notes that, upon 
evaluation of the cardiovascular system, the veteran's heart 
was of normal size.  The veteran had a distinct grade 3-4 
systolic murmur and grade 2 diastolic murmur over the base.  
Increased upstroke and grade 3 bruit over the left carotid 
artery, probably transmitted from the heart, was also noted.  
The diagnoses included rheumatoid heart disease with mitral 
and aortic valve involvement (stenosis and insufficiency), 
compensated.  X-ray examination of the chest revealed several 
calcified densities in the hilar area and one small 2 to 3 
millimeter calcification in the right lower mid lung field, 
all of which appeared to be due to old granulomatous disease.  
There was no evidence of active cardiac or pulmonary disease.

A May 1996 report of X-ray examination includes an impression 
of slight prominence to left ventricular outline, otherwise 
no unusual findings.  A September 1997 VA outpatient 
treatment report notes "history of bicuspid aortic valve."

A November 1997 Hospital Summary in connection with the 
veteran's right total hip arthroplasty notes that bicuspid 
aortic valve had been diagnosed on echocardiogram in 
approximately 1974.  

The veteran's death certificate shows that he died in 
February 1998.  His immediate cause of death is listed as 
probable edema/pulmonary hemorrhage due to or as a 
consequence of probable bacterial endocarditis due to or as a 
consequence of aortic valve vegetation/ulceration/sequelae of 
rheumatic fever.  Congenital bicuspid aortic valve is noted 
as a condition which contributed to death but did not result 
in the underlying cause.

In a statement dated in October 2000, the appellant's 
accredited representative claimed that, "[i]n our opinion, a 
medical relationship exist[s] between acute and subacute 
bacterial endocarditis and rheumatoid heart disease.  We base 
our opinion on The Current Diagnosis and Treatment in 
Cardiology 1st Edition ...."  


Analysis:  The Board must first determine whether the 
appellant has presented a well-grounded claim for service 
connection for the cause of the veteran's death.

The first element of a well-grounded claim is not in issue 
because there is an official death certificate of record 
which establishes that the veteran died in February 1998 and 
lists the immediate cause of death as probable 
edema/pulmonary hemorrhage due to or as a consequence of 
probable bacterial endocarditis due to or as a consequence of 
aortic valve vegetation/ulceration/sequelae of rheumatic 
fever.  Congenital bicuspid aortic valve is noted as a 
condition which contributed to death but did not result in 
the underlying cause.  See Ruiz v. Gober, 10 Vet. App. 352, 
356 (1997) (for a claim for service connection for the cause 
of death of a veteran evidence of a current disability will 
always have been met (the current disability being the 
condition that caused the veteran to die)).

The second element required for a well-grounded claim is also 
established because service medical records include a 
tentative diagnosis of subacute bacterial endocarditis.  

Accordingly, the determinative issue is whether the 
"probable edema/pulmonary hemorrhage due to or as a 
consequence of probable bacterial endocarditis due to or as a 
consequence of aortic valve vegetation/ulceration/sequelae of 
rheumatic fever" which resulted in the veteran's death can 
be linked to the tentative diagnosis of subacute bacterial 
endocarditis which was noted in service.  Because this issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required, rather than lay evidence.  
Grottveit, supra; Caluza v. Brown, 7 Vet. App. 498, 504 
(1995).  The evidence as to these elements need meet only a 
threshold that is "unique and uniquely" low in order to 
show well groundedness; that is, the "claim need only be 
'plausible'."  See Hensley v. West, 212 F.3d 1255, 1261-62 
(Fed. Cir. 2000).

In applying the legal standards set out above for determining 
the well groundedness of the appellant's claim to the facts 
of this case, and presuming credible for purposes of making 
the well-groundedness determination, the Board finds that the 
appellant's claim is well grounded.  See Hensley, supra.  The 
weight and credibility of the evidence submitted in support 
of the appellant's claim may not be challenged at the well-
groundedness stage.  Viewing the medical evidence of record 
in the light most favorable to the appellant, the Board finds 
that post service treatment records reflecting evidence of 
cardiac pathology tends to indicate that the veteran's 
tentative diagnosis of subacute bacterial endocarditis noted 
in service may be related to the "probable edema/pulmonary 
hemorrhage due to or as a consequence of probable bacterial 
endocarditis due to or as a consequence of aortic valve 
vegetation/ulceration/sequelae of rheumatic fever" which 
resulted in his death.  Because this medical evidence tends 
to suggest an etiological nexus between the veteran's period 
of service and his death, the claim is well grounded.

In this regard, the Board acknowledges the position advanced 
by the appellant's accredited representative, that the a 
medical relationship exists between acute and subacute 
bacterial endocarditis (subacute bacterial endocarditis is 
noted in the veteran's service medical records) and 
rheumatoid heart disease (reflected as a cause of death on 
the veteran's death certificate), and the medical treatise 
evidence offered in support of this argument.  

The Board notes that the generally applicable test in 
establishing the value of medical treatise evidence was 
recently discussed in Russell v. West, No. 97-359 (U.S. Vet. 
App. June 18, 1999) slip op. at 19-20.  It was noted that in 
order to establish service connection by means of a medical 
treatise, the treatise evidence must "not simply provide 
speculative generic statements not relevant to the veteran's 
claim."  Wallin v. West, 11 Vet. App. 509 514 (1998).  
Instead, the treatise evidence, "standing alone", must 
discuss "generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion."  Ibid, 
Sacks v. West, 11 Vet. App. 314, 317 (1998).  The Board 
observes that, inasmuch as it is determined that the 
appellant's claim is well-grounded and requires additional 
development, a determination as to the probative value of the 
medical treatise evidence submitted on behalf of the 
appellant is not warranted at this time and is referred to 
the RO for consideration.

There is evidence of a plausible relationship between the 
veteran's death and service.  Therefore, VA has a duty to 
assist the appellant with the development of her claim.  38 
U.S.C.A. § 5107(a) (West 1991).


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Cause of Death:  Because the claim of entitlement to service 
connection for the cause of the veteran's death is well 
grounded, VA has a duty to assist the appellant in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Because the RO held that the appellant's claim was not well 
grounded, the RO has not yet adjudicated the appellant's 
claim on the merits.  According to Bernard v. Brown, 4 Vet. 
App. 384 (1993), when the RO addresses an issue on a basis 
different from that proposed by the Board, the Board must 
consider whether the claimant has had adequate notice of the 
need to submit evidence or argument on that basis.  The Board 
finds that further development and merits adjudication by the 
RO is required in this case.  On remand, VA's duty to assist 
in the development of the appellant's well-grounded claim 
requires that VA obtain a medical opinion which addresses the 
etiology of the "probable edema/pulmonary hemorrhage due to 
or as a consequence of probable bacterial endocarditis due to 
or as a consequence of aortic valve 
vegetation/ulceration/sequelae of rheumatic fever" which 
resulted in the veteran's death.

Death Pension:  Initially, the Board notes that a 
determination as to whether the appellant has submitted a 
well-grounded claim need not be addressed.  The concept of 
well grounded applies to the character of the evidence 
presented by a claimant.  For purposes of this decision, as 
there is no dispute as to the evidence, but only to the law 
and its meaning, the concept of well grounded is not found to 
be applicable.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

As noted previously herein, the veteran died in February 
1998.

The veteran and the appellant were married in 1979 and they 
were divorced in 1992.  Accordingly, inasmuch as the 
appellant and the veteran were not married at the time of the 
veteran's death, the appellant is not the veteran's widow and 
she has not claimed entitlement to death pension on her own 
behalf.  During this marriage, the veteran and the appellant 
had two children.  K.A. was born in January 1984 and K.M. was 
born in May 1986.  

The appellant submitted a claim for death pension benefits on 
behalf of K.A. and K.M. in 1998.  She reported no income for 
the children and indicated that their claims before the 
Social Security Administration were pending.  The appellant 
further reported that she received approximately $1,280 of 
employment income per month.  

By letter dated in September 1998, the RO notified the 
appellant that her claim could not be approved because her 
income, in the amount of $10,000, exceeded the limit set by 
law, of $9,083, for a surviving spouse with dependents.  She 
was further provided the opportunity to submit family medical 
expenses to lower the countable income.

Accordingly, in January 1999, the appellant submitted a 
Medical Expense Report which showed that she had incurred a 
total of $746 in medical expenses.  

Upon consideration of the foregoing, by letter dated in April 
1999, the RO notified the appellant that her claim could not 
be approved because her yearly income, of $15,074, exceeded 
the limit set by law, of $9,202.

Non-service-connected improved death pension is a benefit 
payable by the VA to a surviving spouse and children of the 
veteran for non-service-connected death.  Among other 
requirements, the benefit may be paid only if annual income 
is not in excess of the maximum annual pension rate which is 
established each year.  38 U.S.C.A. §§ 1503, 1541, 5312; 38 
C.F.R. §§ 3.23, 3.271, 3.272, 3.273.  In determining 
countable income, payments of any kind from any source shall 
be counted as income during the 12-month annualization period 
in which received unless specifically excluded under 38 
C.F.R. § 3.272.  Id.  

Pertinent regulations further provide that improved death 
pension shall be paid to children in custody of a person 
legally responsible for the children's support at an annual 
rate equal to the difference between the rate for a surviving 
spouse and an equivalent number of children and the sum of 
the countable annual income of the person legally responsible 
for support and the combined annual income of the children or 
the maximum annual pension rate under paragraph (b) of this 
section, whichever is less.  38 C.F.R.  § 3.24(c).

Review of the claims file reflects that the appellant was not 
provided citation to 38 C.F.R. § 3.272, which provides for 
specified exclusions from countable income for the purpose of 
determining entitlement to improved pension.  Because a 
claimant must be informed of the elements necessary to 
complete an application, she must be provided an opportunity 
to submit evidence regarding income and expenses for herself 
and the veteran's children prior to an appellate 
determination.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).

Additionally, the Board notes that, although the appellant's 
claim has been denied on the basis that her annual family 
income exceeds the limit set by law; the RO has not specified 
how it calculated the appellant's annual income of $10, 000 
for 1998 and $15,074 for 1999.

Thus, prior to rendering a decision on this appeal, the Board 
believes it would be helpful to obtain accurate figures 
concerning the appellant's income and countable exclusions 
from income as well as an accounting of how the RO determined 
the appellant's annual family income.

Entitlement to basic eligibility for DEA:  In light of the 
Board's decision that the issue of entitlement to service 
connection for the cause of the veteran's death is well 
ground and requires a remand for additional development; the 
Board finds that it is necessary to defer adjudication of the 
issue of basic eligibility for DEA.

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1. The RO should refer the records in 
this case to an appropriate medical 
specialist for review and an opinion 
as to the etiology of the conditions 
which caused the veteran's death.  The 
medical specialist should offer an 
opinion as to the degree of 
probability that the veteran suffered 
from bacterial endocarditis during 
service and the likelihood that an 
episode of bacterial endocarditis 
during the veteran's military service 
played a role in the veteran's death.  
If an opinion as to these matters 
cannot be offered without resort to 
pure speculation or remote 
possibility, the medical specialist 
should so state.

2. The RO should notify the appellant of 
38 C.F.R. § 3.272 and the exclusions 
to income specified thereunder.  The 
RO should request the appellant to 
clarify her annual family income, 
including any benefits received by her 
children from the Social Security 
Administration, and to report all 
medical expenses for 1998 and 
thereafter, as well as any other 
applicable exclusions to income 
identified in 38 C.F.R. § 3.272.  The 
appropriate forms necessary should be 
provided her for this particular 
purpose.

3. The RO should next recalculate the 
appellant's annualized countable 
income for death pension purposes 
based upon her initial claim received 
in March 1998 and in accordance with 
the available record and applicable 
guidelines set forth above.

4. After completing any necessary 
development in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement 
to death pension benefits, entitlement 
to service connection for the cause of 
the veteran's death on the merits, and 
basic eligibility for DEA with 
consideration of all pertinent 
evidence, law, and regulations.

If the determination remains unfavorable to the appellant, 
the RO should furnish her with a supplemental statement of 
the case and provide an opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board does not 
intimate any opinion as to the ultimate outcome of the 
appellant's claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 



